Case 1:20-cv-24724-DLG Document 30 Entered on FLSD Docket 07/21/2021 Page 1 of 1




                         6UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                     CASE NO. 20-24724-CIV-GRAHAM/MCALILEY

  ERIC PEREZ,

        Plaintiff,

  v.

  THE RIDE EXPERIENCE, LLC d/b/a
  THE ADVANTAGED, a Florida Limited
  Liability Corporation, et al.,

       Defendant.
  ____________________________________/

                                        ORDER

        THIS CAUSE comes before the Court upon the Magistrate Judge’s

  Order Approving Settlement Agreement and Recommending That the Case

  be Dismissed with Prejudice (ECF No. 29).

        THE COURT has considered the Magistrate Judge’s Order, the

  pertinent portions of the record, and is otherwise fully advised in

  the premises. It is hereby

        ORDERED AND ADJUDGED that that this Matter, in its entirety, is

  DISMISSED WITH PREJUDICE. It is further

        ORDERED    AND   ADJUDGED   that    the   Clerk   of   Court    shall

  administratively CLOSE this matter.

        DONE AND ORDERED in Chambers at Miami, Florida, this 21st day

  of July, 2021.

                                           s/ Donald L. Graham__________
                                           DONALD L. GRAHAM
                                           UNITED STATES DISTRICT JUDGE

  cc:   All counsel of record

                                       1
